Citation Nr: 0000141	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  95-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to a fungal disorder, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  He died in October 1995, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision which denied compensation 
under 38 U.S.C.A. § 1151, for accrued benefits purposes, for 
additional disability due to a fungal disorder, based on 
treatment received by the veteran at a VA medical center 
(VAMC) during 1995.


FINDING OF FACT

The appellant has not submitted competent evidence of a 
plausible claim for compensation under 38 U.S.C.A. § 1151 for 
a fungal disorder, for accrued benefits purposes, based upon 
the veteran's treatment at a VAMC in 1995.


CONCLUSION OF LAW

The appellant's claim for compensation under 38 U.S.C.A. § 
1151 for a fungal disorder, for accrued benefits purposes, 
based upon the veteran's treatment at a VAMC in 1995, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1942 
to September 1945.  His service medical records are negative 
for any complaints, findings, or diagnoses of a fungal 
disorder.  During his lifetime, his established service-
connected conditions included residuals of a shell fragment 
wound (SFW) of the right calf, residuals of a SFW of the 
right knee, and residuals of a SFW of the right elbow.

VA medical records show that the veteran was hospitalized 
from June 1995 to July 1995 after he presented with known 
prostate cancer and gross hematuria.  On admission, the 
examiner noted that he had multiple major medical problems, 
including significant chronic obstructive pulmonary disease 
(COPD), coronary artery disease (CAD) with a recent coronary 
artery bypass graft (CABG), a history of two recent 
myocardial infarctions, occlusive carotid artery disease with 
multiple cerebrovascular accidents (CVAs), prostate cancer, 
diabetes mellitus, and a history of a major gastrointestinal 
bleed.  The veteran underwent a cystoscopy, which revealed 
bleeding of the prostate, and a transurethral resection of 
the prostate.  A note dated in late June 1995 shows that the 
veteran had a living will.  The veteran was transferred to 
the Pittsburgh VAMC in July 1995.  At that facility, 
bilateral nephrostomy tubes were placed due to 
hydronephrosis, and he was diagnosed with transitional 
carcinoma of the bladder.  A renal mass was also noted.  In 
early August 1995 he developed shaking chills, wheezing, and 
hypotension, and was treated with intravenous fluids, blood, 
and antibiotics.  Initially he was given Piperacillin; the 
following day, this antibiotic was discontinued, and he was 
given Gentamycin and Vancomycin.  Urine cultures revealed 
enterococci and E. coli.  About a week later, he was 
diagnosed with cancer of the bladder, cancer of the prostate, 
enterococcal bacteremia secondary to urosepsis, COPD, CAD 
status post 4-vessel CABG, status post myocardial infarction 
times two, Type II diabetes, status post multiple CVAs with 
right hemiparesis, and status post fracture of the right 
fibula.  The treatment plan was to continue Gentamycin and 
Vancomycin, to render supportive care, and to discuss the 
veteran's poor prognosis with his family.  An August 1995 
transfer summary indicates that antibiotics had been 
prescribed to treat a bacterial infection.

In August 1995, the veteran submitted a claim for 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability due to a fungal disorder.  The Board notes that 
the claim was written and signed by the appellant.  She 
asserted that doctors told her that the veteran's fungal 
disorder was caused by an extended use of antibiotics, which 
led to internal bleeding.  She said that the veteran had been 
determined to be terminally ill as a result of his fungal 
disorder.

A VA discharge summary shows that the veteran was transferred 
to the Altoona VAMC in early August 1995.  On August 14, 
1995, doctors discontinued the veteran's Gentamycin and 
Vancomycin.  The next day, his temperature increased, and 
Gentamycin was restarted, with Cipro and Flagyl.  About a 
week later, the examiner indicated that that the veteran's 
declining urine output might be due to "fungus balls" or a 
tumor obstructing genitourinary tract drainage.  The doctor 
discontinued all antibiotics.  On infectious disease 
consultation in August 1995, the examiner diagnosed altered 
anatomy of the urinary tract secondary to bladder and 
prostate cancer and nephrostomy tubes, recent obstruction of 
a nephrostomy tube, renal failure, probably secondary to 
obstruction, fungemia (fungi in the blood) secondary to a 
urine infection, recent enterococcal and E. coli bacterium 
secondary to urine, and a penicillin allergy.  Fluconazole 
(an antifungal agent) therapy was planned.  The examiner 
opined that the prognosis was poor secondary to cancer and 
serious infection.  The next day he was diagnosed with 
fungemia, probably secondary to Candida.  Intravenous 
Clindamycin was started, and Fluconazole was continued.  Two 
days later, he was diagnosed with fungemia, probably Candida 
with a Candida urinary tract infection.  In late August, 
Fluconazole was discontinued and Amphotericin was started.  
Subsequent progress notes dated in August 1995 and September 
1995 reflect diagnoses of yeast fungemia, yeast bacteremia, 
and Candidemia. 

By a statement dated in September 1995, the appellant 
asserted that during the veteran's VA hospitalization in July 
1995, he acquired a fungal disorder due to his medication, 
and that despite treatment the disorder was still ongoing.

In early September 1995, it was determined that hospice care 
was appropriate for the veteran since he had bladder and 
prostate cancer with extensive local disease and needed 
palliative care.  A September 1995 progress note shows that 
the veteran was currently not taking antibiotics or 
antifungal medication.  On September 18, 1995, the veteran 
was diagnosed with status post fungemia.  The veteran's 
family requested that the veteran be kept comfortable, 
terminally.  He developed repeated episodes of obstruction of 
a nephrotomy tube requiring irrigations, and his course was 
progressively downhill.  The veteran developed low-grade 
fever with some anorexia, and his family was undecided as to 
whether intravenous hydration or antibiotics should be 
initiated.  The veteran died on October 21, 1995.  In a 
discharge summary, the examiner noted that during his 
hospitalization, the veteran had transitional cell carcinoma 
of the bladder with distant metastasis, adenocarcinoma of the 
prostate gland, and ureteral obstruction, and developed 
Enterococcal bacteremia as well as Candida albicans 
bacteremia requiring treatment with Amphotericin B and 
multiple antibiotics.  He gradually deteriorated and died.  
The discharge diagnoses were terminal cancer of the urinary 
bladder with metastasis, adenocarcinoma of the prostate 
gland, Enterococcal bacteremia, Candida bacteremia, COPD, 
CAD, Type II diabetes mellitus, status post CVA with right 
hemiparesis, anemia of chronic disease, decubitus coccyx, 
hypomagnesemia, hyponatremia, obstructive uropathy, and renal 
insufficiency.

An autopsy protocol diagnosed poorly differentiated carcinoma 
of the prostate and urinary bladder with extension to fill 
the true pelvis, urinary obstruction with renal failure, 
bilateral hydronephrosis, urinary tract infections (E. coli 
and Enterococci) with bacteremia and sepsis, metastasis in 
pelvic and periaortic lymph nodes, coronary arteriosclerosis, 
occlusions of the distal right coronary artery and the left 
anterior descending coronary artery and 90-percent narrowing 
of the left circumflex coronary artery, history of two old 
myocardial infarctions of the left ventricle, history of 
coronary artery bypass grafts, and COPD.  Accessory diagnoses 
were carotid artery stenosis, history of right carotid 
thromboendarterectomy, history of CVAs, essential 
hypertension, left ventricular myocardial hypertrophy, and 
adult onset diabetes mellitus.  The cause of death was listed 
as carcinoma of the prostate and urinary bladder.

The veteran's death certificate reveals that he died on 
October 21, 1995.  The immediate cause of death was listed as 
terminal cancer of the urinary bladder with metastasis, due 
to or as a consequence of adenocarcinoma of the prostate 
gland.  Other significant conditions listed as contributing 
to death were CAD, COPD, and diabetes mellitus.

By a statement received in March 1996, the appellant 
reiterated her assertions and said that in July 1995, 
although the veteran was allergic to Penicillin, he was given 
such medication, which caused him to be placed in the 
intensive care unit.  Later that month, she submitted a claim 
for accrued benefits.  By statements received in June 1996 
and April 1997, she reiterated her assertions.

In September 1997, the Board remanded the appellant's claim 
to the RO to obtain additional medical records.



II.  Analysis

The appellant's accrued benefits claim, for compensation 
under 38 U.S.C.A. § 1151 for additional disability due to a 
fungal disorder, is derivative of the veteran's lifetime 
claim, pending when he died.

The law provides that accrued benefits (periodic monetary 
benefits from the years preceding the veteran's death which 
are due and unpaid at the time of death) shall be distributed 
in an order of precedence.  Upon the veteran's death, such 
benefits are paid to the first living person listed:  1) the 
veteran's spouse; 2) his children in equal shares; 3) his 
dependent parents; 4) the person who bore the expense of his 
last sickness and burial (to the extent of expenditure for 
same).  Among requirements for accrued benefits are that a 
claim must be filed within the year after the veteran's 
death, and payment is limited to benefits which accrued 
within two years before death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change.

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical, or surgical treatment, or examination, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The applicable regulation further provides that, in 
determining whether additional disability resulted from a 
disease, injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, or examination, it is necessary to 
show that additional disability is actually the result of 
such disease, injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the treatment was 
authorized, and will not be payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358.

The appellant asserts that the VA hospital administered 
antibiotics to the veteran for an extended period of time and 
that this caused a fungal disorder with related disability.  
She claims compensation benefits should be awarded for 
additional disability, including a fungal disorder, resulting 
from the veteran's treatment with antibiotics at a VAMC in 
1995.  This claim presents the threshold question of whether 
she has met her burden, under 38 U.S.C.A. § 5107(a), of 
submitting evidence to show that her claim is well grounded, 
meaning plausible.  Jones v. West, 12 Vet. App. 460 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the 
appellant's claim to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
requirements for a well-grounded claim for compensation under 
38 U.S.C.A. § 1151 are similar to the requirements for a 
claim for service connection for a disability alleged to be 
due to military service.  Jones, supra.  More specifically, a 
well-grounded claim for § 1151 benefits requires (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between the asserted injury or 
disease and the current disability.  Jones, supra.

There are copious medical records on file, and none contain a 
medical opinion linking the veteran's fungal disorder 
(including fungemia) to VA medical treatment (including any 
antibiotic medication) or examination.  In August 1995, the 
veteran was diagnosed with fungemia secondary to a urine 
infection, and was later diagnosed with fungemia, probably 
Candida with a Candida urinary tract infection.  In September 
1995, the veteran was diagnosed with "status post" 
fungemia, meaning that the condition was resolved.  The 
veteran died in October 1995, and the discharge diagnoses 
were terminal cancer of the urinary bladder with metastasis, 
adenocarcinoma of the prostate gland, Enterococcal 
bacteremia, Candida bacteremia, COPD, CAD, Type II diabetes 
mellitus, status post CVA with right hemiparesis, anemia of 
chronic disease, decubitus coccyx, hypomagnesemia, 
hyponatremia, obstructive uropathy, and renal insufficiency.  
The veteran's death certificate indicated that the immediate 
cause of death was terminal cancer of the urinary bladder 
with metastasis, due to or as a consequence of adenocarcinoma 
of the prostate gland

It is clear that the veteran was treated at a VA facility, 
that he was given antibiotics, and that he developed a fungal 
disorder.  However, a nexus between the antibiotic treatment 
and his fungal disorder is not shown.  The appellant has not 
presented any evidence that the action by the VA during the 
1995 hospitalization caused a fungal disorder or residual 
disability from such disorder.  As noted above, 38 C.F.R. § 
3.358 provides that compensation will not be payable under 38 
U.S.C. § 1151 for additional disability which is merely 
coincidental with VA hospitalization or treatment.

Although the appellant contends that the veteran incurred a 
chronic disability from a fungal disorder as a result of VA 
treatment with antibiotics, she has not presented any medical 
evidence to that effect, and as a layman she is not competent 
to provide on opinion on diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the appellant has not presented 
competent medical evidence demonstrating that the veteran 
developed a chronic additional disability from a fungal 
disorder and that such was the result of VA treatment he 
received in 1995.  Without such competent medical evidence, 
the appellant's claim for compensation under 38 U.S.C.A. § 
1151, for accrued benefits purposes, is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a); Jones, supra.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability from a fungal disorder, for accrued benefits 
purposes, is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

